Citation Nr: 0432547	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from March 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a left knee disability.

This case was remanded by the Board in September 2001 to 
obtain a VA examination to determine if the veteran's pre-
existing left knee condition was aggravated in service.

This case was remanded again by the Board in September 2003 
to be adjudicated again by the RO before being forwarded to 
the Board for adjudication.


FINDINGS OF FACT


1.  When the veteran was examined for service it was noted 
that he had undergone arthroscopic repair of the left medial 
meniscus in May 1986.

2.  The only left knee disability the veteran had in service, 
residuals of arthroscopic repair of the left medial meniscus, 
did not increase in severity in service.


CONCLUSION OF LAW


The veteran's left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5103, 
5103A (West 2002); 38 C.F.R. § 3.102, 3.303(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Marine 
Corp from March 1987 to June 1991.

On April 7, 1986,  [redacted] , M.D. sent a letter to  [redacted] , M.D. 
regarding the veteran's left knee.  [redacted] stated that it was 
highly likely that the veteran had a bucket handle medial 
meniscus tear.

On April 10, 1986 the veteran underwent left knee surgery.  
The post-operative diagnosis was a double bucket tear of the 
medial meniscus.  As noted in the post-operative report, in 
March 1986 the veteran injured his left knee while working on 
his car.

On the both of the veteran's enlistment physical examinations 
in August 1986, it was noted that the veteran had a left knee 
arthroscopic excision of the medial meniscus.

In March 1987, the veteran reported having left knee pain 
that was sharp and lateral in nature.

On April 2, 1987 the veteran complained of left knee pain.  
On April 3, 1987 the veteran was seen for left knee pain.  
The examiner noted that the veteran had been in boot camp for 
two weeks and that his examination was negative except for 
joint tenderness and mild effusion.

On April 15, 1987 the veteran was seen in the physical 
therapy department.  The veteran stated that with regard to 
his left knee he had no pain and felt "100 percent better."

On April 16, 1987, the veteran underwent a follow-up for his 
left knee.  The examiner noted that the veteran had pain in 
his left knee, but not the result of an injury during 
training.

In January 1991, the veteran reported to sick call with 
complaints of banging his left knee of the "steps" coming 
out of his barracks.

On the veteran's separation Standard Form 93, he indicated 
that he was in good health and not taking any medications.  
He did not note swollen or painful joints, a bone or joint 
deformity, lameness, or a "trick" or locked knee.  The 
examining physician noted that the veteran as fit for 
transfer.

The veteran submitted to a VA examination in July 1998.  The 
examiner noted that the veteran's left knee was status post 
surgery with a mild degree of arthritis.

The veteran submitted private medical records dated January 
2000 from Dr. [redacted] .  The physician noted that the veteran 
had undergone an arthroscopy with repair of one portion of 
his medial bucket handle meniscus tear and excision of the 
other component and a double bucket handle tear of the medial 
meniscus approximately 19 months prior.  He also had a 
chondroplasty of his medial femoral condyle due to dramatic 
changes in the medial tibial plateau.  He was seen twice 
after surgery for drainage of an effusion.  On examination, 
he had focal medial joint line tenderness to a 3+ degree.  
His knee was injected with M & C and it was noted that the 
left knee had not improved in the 19 months since the 
surgery.  The veteran stated to the physician that his knee 
injury was attributable to his time in the military.

In February 2000, the veteran submitted two statements.  The 
first statement was from the veteran's father that alleged 
the veteran injured his knees in training and was 
subsequently placed in a medical rehabilitation platoon, and 
then sent to a specialist.  The second statement was from the 
veteran's mother, indicating that during basic training he 
had some problems with his knees.  She stated the veteran 
called her from the hospital, where he had been taken for 
therapy, to reduce the swelling in his knees.  The veteran 
told his mother the swelling could not be reduced, and if his 
condition remained as such, he would be given a medical 
discharge.  The veteran's mother finally stated that the 
swelling of his knees was reduced and his basic training 
resumed and he remained in service for four years.

The veteran submitted to a VA examination in December 2002.  
The examiner noted the veteran had chronic left knee pain 
after a torn meniscus predating the military in 1986.  The 
veteran was treated within six months of induction to 
military service with a repair of two bucket handle tears of 
the left knee.  Recurrent swelling ensued in 1993 and he 
subsequently had an arthroscopy revealing a torn meniscus, 
which was repaired and subjected to a meniscectomy.  The 
examiner concluded that the physical findings and clinical 
setting was consistent with the veteran's prior history of 
internal derangement of the left knee.  The diagnostic 
imaging report associated with the examination indicated that 
AP and lateral views of the left knee showed no acute 
fracture or dislocation.  Joint spaces and alignment were 
maintained, and there was no evidence of joint effusion.  The 
impression was a negative left knee.

Pursuant to a Tiger Team remand, in May 2004 the veteran's 
claims folder was reviewed again to answer questions 
regarding aggravation of the veteran's left knee disorder.  
The examiner stated that the claims folder had been reviewed 
and noted the following: the veteran's initial injury 
occurred in late March or early April 1986 and he underwent 
arthroscopic repair of a torn medical meniscus on May 10, 
1986; the veteran entered active service in March 1987 and 
the surgery was noted on his pre-induction physical and the 
first indication that he had problems began at the end of 
March 1987; x-rays in March 1987 were negative; in April 1987 
a notation stated that the swelling and pain in the left knee 
had resolved; no further left knee problems were noted until 
January 1991; the June 1990 examination made no indication 
that the veteran suffered from a left knee disorder.  The 
examiner concluded that the veteran's left knee disability 
did not increase in severity in service.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The letter sent in October 2001 is 
sufficient to notify the veteran of his rights.  In the 
letter dated March 2001, the RO informed the veteran of the 
elements necessary to establish a grant of service 
connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  In the October 2001 letter, the RO 
informed the veteran that the VA would assist him in 
obtaining such things as medical records, employment records 
or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 letter requested that the veteran 
provide any additional information or evidence that he wished 
the RO to obtain and to complete and sign the VA Forms 21-
4142 for each doctor and/or hospital where he was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his left knee disorder.  

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 1998 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his left knee throughout the 
more than 6 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the October 2001 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
February 2003 and June 2004, the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by such 
service will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 
1132, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated, "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinksi, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Grober, 10 Vet. App. 474, 479 
(1997).

The examiner noted on the veteran's entrance examination the 
he had recently undergone surgery on his left knee.  
Accordingly, pursuant to 38 U.S.C.A. § 1111, the presumption 
of soundness is inapplicable.  See 38 U.S.C.A. § 1111, 1132, 
1137 (West 2002).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004).  The claims folder contained private 
medical records dated April 1986, that detailed the veteran's 
surgery for double bucket handle tears of the medial meniscus 
of the left knee.  Service medical records indicated that the 
veteran suffered from left knee pain in 1987 and 1991.  At 
separation, the veteran did not indicate that he suffered 
from left knee pain and was not treated for left knee pain 
until several years after discharge.

Although the veteran's parents claim that based on his 
statements, his left knee disorder was aggravated in service, 
neither are medical professionals who can make such a 
determination.  The veteran is competent to describe symptoms 
he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The December 2002 VA examination stated that the physical 
findings and clinical setting were consistent with the 
veteran's prior history of internal derangement of the left 
knee.  The associated diagnostic imaging report also 
indicated that the veteran's left knee had no evidence of 
joint effusion.  The May 2004 VA examination stated that the 
veteran's left knee disability did not increase in severity 
in service.  As such, aggravation is not conceded.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for a 
left knee disability must be denied.  See 38 U.S.C.A §5107 
(West 2002). 


ORDER


Entitlement to service connection for a left knee disability 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



